DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are currently pending and examined. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “planning module” and “monitoring module” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “module” coupled with functional languages “determine” and “perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: items 500 and 600, respectively, Fig. 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
	As described above, the disclosure does not provide adequate structure to perform the claimed functions of “planning module” and “monitoring module” other than black boxes 500 and 600 in Fig. 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
First, with respect to the limitation “trajectory” in the independent claims, the term, as commonly understood in the art, refers to vehicle path.  This is also in agreement with portions of the specification (see, e.g. paragraph [0007] of the published application, i.e. “trajectory may describe [sic] by way of example traveling the next 5 m straight ahead at a constant speed”).  However, the specification appears to additionally define trajectory as velocity variations with time as shown in Fig. 2 (i.e. curves 501-504).  This is a totally different interpretation of the term and at odds with the definition of trajectory as commonly understood in the art thus rendering the 
Second, with reference to the independent claims as well as dependent claims 8 and 9, the limitations “maximum deceleration of the further trajectory” is indefinite since it is not readily apparent what is meant by it.  That is, a trajectory, being a path, does not have a deceleration.  Additionally, the term “maximum” is considered to be a term of degree. That is, it is a relative term thus rendering the claim indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such for the purpose of examination in this Office action and as best understood by the Examiner, this limitation has been interpreted to refer to maximum comfortable longitudinal variation in change of acceleration (or deceleration which is negative of acceleration) of the vehicle travelling on said trajectory with maximum being any degree higher than normal deceleration.  
Third, again with reference to the independent claims, the limitations assess or check the stored object representation of the object using the sensor is vague and indefinite since it is not clear how a sensor can assess or check the stored object representation of the object.  In this regard, it is noted that a sensor merely senses or detects something and checking or assessing is beyond what a sensor generally performs and mostly done by a processor.  Moreover, it is not readily apparent what is meant by checking or assessing.  Referring to the specification and as best understood by Examiner, this limitation appears to refer to false positive in the context of artefacts or ghost objects (see paragraph [0011 of the published application).  In other words, the 
Dependent claims 4 and 10 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitation “approximately” is considered to be a term of degree. That is, it is a relative term thus rendering the claim indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1-5 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the claimed limitation “planning module” and “monitoring module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states that the claimed functions of planning and monitoring are performed by said modules.  Nevertheless, there is no disclosure of any particular structure, either explicitly or inherently, to perform said functions.  The use of the term “module” is not adequate structure for performing the claimed functions because it does not describe a particular structure for performing the function as would be recognized by those of ordinary skill in the art, the term module appears to refer to a generic 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 and 5-6 are directed toward a system and method. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1 and 5-6 are directed to an abstract idea of determining a control signal for a control system in a semi-automated vehicle.  More specifically, the claims recite using generic sensors to detect an objects and storing a representation (data collection and storage), determining trajectories and probability of collision for them (judgment), and performing either another trajectory determination or checking stored object representation of the detected object; which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims appear to be implemented on any generic computer, not even claimed as such but if narrowly interpreted, and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of determining a control signal for a control system in a semi-automated vehicle is merely implemented on any generic computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Thus, since claims 1 and 5-6 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Dependent claims 2-4 and 7-14 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-4 and 7-14 are also rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli et al. (US 9,645,577, hereinafter “Frazzoli ’577”) in view of Iagnemma (US 2017/0336788).
With respect to claim 1, Frazzoli ’577 discloses a system (18, Fig. 1) for a vehicle (10, Fig. 1), which is at least in-part automated (Column 2, Lines 57-58), for determining a control signal for a control system, comprising: 
a sensor (22, Fig. 1) configured to detect an object in a surrounding area of the vehicle and to store a corresponding object representation (Column 5, Lines 20-39 and Column 11, Lines 26-29, i.e. storage of all data including, e.g., pedestrian and vehicle, see also Column 11, Lines 64-67); 
Column 5, Lines 60-67 and Column 15, Lines 34-39); 
a monitoring module configured to perform one of following actions when the first probability of collision exceeds a predefined probability of collision: determine, using the planning module and based on the stored object representation, a further trajectory having a further probability of collision and a maximum acceleration 15acceac44of the further trajectory; or assess the stored object representation of the object using the sensor (Fig. 14 illustrates various  candidate trajectories to avoid collision all weighed by their cost function which is dependent on traffic rules, objects, etc., i.e. probability of collision exceeding a threshold and Column 15, Lines 40-60, “a trajectory with cost (25, 4, 0) is considered preferable to one with cost (10, 2, 1), because the latter will cause a collision” with predefine probability of collision corresponding to whether a collision is likely to occur and Column 21, Lines 3-9, i.e. determination of comfort metric associated with maximum comfortable longitudinal acceleration).
Frazzoli ’577 does not expressly disclose taking maximum deceleration of vehicle as another cost factor in selecting trajectories although it does clearly teach taking various comfort settings into account including acceleration or jerk variations thus strongly suggesting consideration of deceleration.  It is noted that deceleration, broadly speaking, is the same as negative acceleration.  Moreover, Iagnemma, in the same field of invention, clearly teaches taking maximum comfortable deceleration into account during emergency stops or otherwise collision avoidance maneuvers (e.g. ¶116).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Iagnemma into the invention of Frazzoli ’577 in order to provide a safe change of speed without violating comfort protocols thus affording the occupant a more pleasant experience (see also ¶ 42 of Iagnemma, “supervisory control is used by a human operator inside braking levels. The supervisory control mode therefore results in a more comfortable and less stressful driving experience”).  It is readily appreciated that in some occasions, time is of the essence and thus maximum acceleration of vehicle to follow a specific safe trajectory is desirable while in other occasions picking a trajectory with a more comfortable maximum deceleration is preferable given the same risk level and one of ordinary skill in the art would further improve the invention of Frazzoli by additionally incorporating the teachings of Iagnemma as both inventions address the same desirable outcome and in fact both share the same optimal trajectory determination process.
With respect to claim 2, Frazzoli ’577 further discloses wherein the sensor includes at least one of a camera, a plurality of cameras, a radar sensor, a LiDAR sensor, and an ultrasonic sensor (11, Fig. 9).
With respect to claim 4, Frazzoli ’577 further discloses wherein when the first probability of collision exceeds the predefined probability of collision, the monitoring module is further configured to: 
use a second trajectory in lieu of the first trajectory when a second probability of 5collision of the second trajectory is judged as acceptable by the monitoring module (Fig. 14 illustrates various  candidate trajectories to avoid collision all weighed by their cost function which is dependent on traffic rules, objects, etc., i.e. probability of collision exceeding a threshold and Column 15, Lines 40-60, “a trajectory with cost (25, 4, 0) is considered preferable to one with cost (10, 2, 1), because the latter will cause a collision” with predefine probability of collision corresponding to whether a collision is likely to occur); 
use a third trajectory having a third predefined probability of collision when the second probability of collision of the second trajectory is judged as unacceptable by the monitoring module, wherein the third trajectory uses only a verified object representation of the object (Fig. 14, multiple trajectories based on their respective costs, which also encompasses probability of collision and Column 2, Lines 34-39 for cost prioritization. Also, Frazzoli ’577 only includes verified object representations);  
10determine a fourth trajectory having a fourth probability of collision and select the lower probability of collision from one of the third probability of collision and the fourth probability of collision when the third probability of collision of the third trajectory is judged as unacceptable by the monitoring module (Column 2, Lines 34-39); but does not expressly disclose the step of  select between a probability of collision having the lowest braking deceleration when 15the third probability of collision and the fourth probability of collision are approximately identical.  Nevertheless, as noted in the rejection of the base claim, Iagnemma teaches taking maximum comfortable deceleration into account during emergency stops or otherwise collision avoidance maneuvers (e.g. ¶116).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Iagnemma into the invention of Frazzoli ’577 in order to provide a better comfort metric by additionally incorporating the teachings of Iagnemma in terms of limiting the maximum deceleration, which is the same as lowest braking deceleration, for two otherwise similar trajectories so as to achieve a better user experience while also satisfying collision safety requirements. 
With respect to claims 5-6, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 5-6 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 5-6 are also rejected over the same rationale as claim 1.  
With respect to claim 7, Frazzoli ’577 further discloses applying a second trajectory, using the monitoring module, in lieu of the first trajectory when a second probability of collision of the second trajectory is judged as acceptable by the monitoring module (Fig. 14 illustrates various candidate trajectories to avoid collision all weighed by their cost function which is dependent on traffic rules, objects, etc., i.e. probability of collision exceeding a threshold and Column 15, Lines 40-60, “a trajectory with cost (25, 4, 0) is considered preferable to one with cost (10, 2, 1), because the latter will cause a collision” with predefine probability of collision corresponding to whether a collision is likely to occur).
With respect to claims 8-9, all the limitations have been analyzed in view of claims 1, 4 and 6, and it has been determined that claims 8-9 do not teach or define any new limitations beyond those previously recited in claims 1, 4 and 6; therefore, claims 8-9 are also rejected over the same rationale as claims 1, 4 and 6.  
With respect to claim 10, all the limitations have been analyzed in view of claims 4 and 6, and it has been determined that claim 10 does not teach or define any new limitations beyond those previously recited in claims 4 and 6; therefore, claim 10 is also rejected over the same rationale as the previous claims.
With respect to claim 11, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 11 is also rejected over the same rationale as claim 2.
With respect to claim 13, Frazzoli ’577 further discloses wherein a program element, when executed on a processing unit, is configured to implement the method (Fig. 1 and Column 7, Lines 31-33).
With respect to claim 14, Frazzoli ’577 further discloses wherein the program element is stored in a computer-readable medium (Column 23, Lines 47-62).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli ’577 in view of Iagnemma in further view of Frazzoli et al. (US 10,281,920, hereinafter “Frazzoli ’920”).
With respect to claim 3, Frazzoli ’577 does not expressly disclose wherein the stored object representation is a verified object representation or a non-verified object representation.   However, Frazzoli ’920, in the same field of invention, teaches this limitation (Column 12, Lines 59-67 and Column 13, Lines 1-14, i.e. dark objects corresponding to non-verified objects, e.g. their attribute such as “object type” and the like).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Frazzoli ’920 into the invention of Frazzoli ’577 in order to additionally account for not confidently recognized objects thus further improving safety and reliability of control actions in the vehicle by anticipating appropriate actions for any kind of objects regardless of its verification status. 
With respect to claim 12, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 12 is also rejected over the same rationale as claim 3.

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 20180114442 teaches methods and apparatuses for determining whether there is a possibility of an object, which is existing in a travelling direction of an own vehicle, being located on a travelling course of the own vehicle.
US 20170341652 addresses the problem that a host vehicle changes lanes and comes into contact with a following vehicle or causes the following vehicle to rapidly decelerate when the other vehicle rapidly approaches the host vehicle from outside a recognizable zone in the presence of another vehicle traveling in the lane to which the host vehicle is about to travel. Provided is a vehicle control system characterized in that a driver is notified that a lane change is not possible, the vehicle control system having: an external recognition means for detecting the lane markers of the lane in which the host vehicle is traveling and/or detecting another vehicle in 
US 20170291608 teaches a method for autonomously or semi-autonomously carrying out a cooperative driving maneuver and a vehicle. Provision is made for a maneuvering vehicle which plans the execution of a driving maneuver to determine a maneuvering area of a road in which the driving maneuver is potentially executed, to communicate with one or more vehicles via vehicle-to-vehicle communication to detect one or more cooperation vehicles which will presumably be inside the maneuvering area during the execution of the driving maneuver, and to adapt its own driving behavior to the presumable driving behavior of the one or more cooperation vehicles to execute the planned driving maneuver. The disclosure provides a possibility which, by vehicle-to-vehicle communication, allows vehicles for jointly carrying out a cooperative driving maneuver to be identified and then allows the cooperative driving maneuver to be executed
US 20160327953 teaches a method and arrangement for determining safe vehicle trajectories for a vehicle equipped with sensors for monitoring the surrounding environment, taking into account sensing limitations, as well as a vehicle that comprises such an arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669